FRED A. RISSER, Chairperson, Senate Organization Committee
You have asked, on behalf of the Senate Organization Committee, for my formal opinion on the following questions:
  1. May municipal libraries collect fees, on behalf of [a federated library] System for use of the System's video cassettes, where those fees are remitted entirely to the System?
  2. May municipal libraries collect fees, on behalf of the System, for other services which, if offered by municipal libraries, would be covered by Section  43.52 (2)?
You have attached a letter from Senator Czarnezki indicating that these questions have been prompted by the Milwaukee County Federated Library System, a public library system formed under section 43.19, Stats. Senator Czarnezki further indicates that the video cassettes in question are a collection of the federated library system which is made available to borrowers through member libraries all of which are municipal libraries.
I recently opined that under section 43.52 (2) municipal libraries may only charge fees for video cassettes which are in addition to their permanent library collection. 78 Op. Att'y Gen. 163 (1989). That opinion also covered the computer search of bibliographic materials.
Public library systems are authorized by chapter 43. A public library system is a system established as either a federated public library system under section 43.19 or a consolidated public library system under section 43.21. Sec. 43.01 (5), Stats. A federated public library system is a system whose territory lies either within a single county or within two or more counties. A consolidated public library system is a public library system *Page 38 
within a single county. Sec. 43.15 (4)(a), Stats. No more than one public library system may be established within a single county. Sec. 43.15 (3)(b), Stats. These public library systems must designate at least one resource library. Sec. 43.15 (4)(a), Stats.
The county library planning committee, created by section43.11, has the duty of creating a "plan of library service for a county . . . [which] shall provide for library services to residents of those municipalities in the county not maintaining a public library under this chapter. The services shall include full accessto public libraries in the county participating in the public library system." Sec. 43.11 (3)(c), Stats. To be eligible for state aid, a system shall provide to that end "[c]omplete library service as provided by the system resource library to any resident of the system on the same terms as the service is available to residents of the resource library community as evidenced by an agreement with that library." Sec. 43.24 (2)(c), Stats.
Since all of the libraries in the Milwaukee County Federated Library System are municipal libraries subject to section43.52 (2), it is my opinion that the system cannot charge, nor can member libraries collect, for the loan of video cassettes or any other service for which the resource library could not charge. If the system imposed a charge which the resource library could not impose, the charge would violate the mandate of section43.24 (2)(c) in that residents of the system would not be provided complete library service on the same terms as the resource library.
Further, section 43.11 (3)(c), which requires the system to include full access to public libraries, would also be violated by such fees. This conclusion is consistent with the legislative purpose expressed in section 43.001 (1)(a) which recognizes the importance of free access to knowledge and information by all residents of the state.
Nor would my answer change if the resource library were not a municipal library. Chapter 43 provides for two types of libraries in addition to municipal libraries. Section 43.53 provides for joint *Page 39 
libraries, a library created by two or more contiguous municipalities or by a county and one or more municipalities. The provisions of section 43.52 are specifically applied to those joint libraries. Sec. 43.53 (1), Stats. Section 43.57 provides for consolidated county libraries and county library services for counties that wish to maintain library services for those municipalities in their territorial jurisdiction for which no municipal library exists. The provisions of section 43.52 (2) apply to consolidated county libraries and county library services. Sec. 43.57 (5)(e), Stats.
I am not aware of any other authority in the Wisconsin statutes for establishing public libraries. Thus, the provisions of section43.52 (2) apply to any resource library of any public library system. That being the case, a public library system may not charge fees which would be inconsistent with my recent opinion or the other authorities cited therein.
DJH:WDW *Page 40